UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT JUNE 30, 2012 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated July 2012 Dear Fellow Shareholders: During the second quarter of 2012, equity markets fell across the board, on increasing concerns over slowing global growth.Investors adopted an aggressive risk-averse stance, pulling funds from the equity markets in favor of the perceived safety of cash and bonds.Against this difficult backdrop, the Greenspring Fund followed a similar trend, with its fixed-income holdings sharply outperforming its equity investments. The European financial crisis once again dominated the headlines with deepening regional recessions and fears of a Euro currency collapse.Closely watched elections in Greece helped fuel growing anger over economic pain caused by the heavy austerity measures imposed on Greece by the governments providing them with bailout funds.As if Greece’s looming insolvency was not enough to spook investors, it soon became apparent that Spanish banks also needed to raise capital to offset losses incurred from bad real estate loans.With the Spanish government lacking sufficient resources to provide the bailout funds, the Eurozone countries were, once again, asked to pledge the necessary capital, only temporarily diffusing the situation.Whether continued negotiations among Eurozone members result in additional short-term fixes, tighter fiscal union and severe austerity measures, or a total Euro collapse, growth will likely remain challenged for the foreseeable future. Domestically, economic conditions continued to show mixed results with pockets of stability offset by areas of weakness.Stable to slightly growing housing and construction markets were offset by lower export demand, payroll, and manufacturing data.Investors clamoring for another round of Federal Reserve stimulus were disappointed when the Fed announced only an extension of its attempt to lower long-term interest rates through “Operation Twist.”Additionally, fiscal policy remains fraught with uncertainty and, with capital gains and dividend tax rates set to rise in 2013, many investors and businesses remain on the sidelines. Greenspring Fund Performance for the Periods Ended June 30, 2012 Quarter -3.54% Year to Date 2.11% 1 Year 0.24% 3 Years* 7.30% 5 Years* 2.58% 10 Years* 6.92% 15 Years* 5.90% 20 Years* 8.47% Since inception on 7/1/83* 9.71% Expense Ratio** 0.93% * annualized. ** as stated in Prospectus dated 5-1-12. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. During these times of increased angst and genuine cause for concern, we believe Greenspring Fund’s objective of limiting short-term volatility in the portfolio will continue to create long-term value for shareholders, especially during times of global economic fluctuations.By focusing on the merits of individual companies, whether through stocks or bonds, we hope to better insulate the Fund’s portfolio from the unpredictability and volatility of the global markets. 1 Greenspring Fund, Incorporated INFLUENCES on FUND PERFORMANCE The Fund’s bond investments turned in positive results for the quarter while the equity portion suffered a decline.The securities with the largest impact on the Fund’s performance during the quarter were all common stock investments and included FTI Consulting, Cisco Systems, Rosetta Resources, PartnerRe Ltd., and Harmonic, Inc. PartnerRe had positive results while the others were all negative. FTI Consulting, Inc. The Fund has owned shares of FTI Consulting in varying amounts since September of 2003, and we have discussed the Fund’s investment in FTI in several previous shareholder letters.FTI provides specialized business consulting services to large corporations, financial institutions and law firms throughout the world.FTI has strong profit margins and, because it is not a capital-intensive business, generates a significant amount of free cash flow.The Company reinvests its earnings into growth opportunities, including acquisitions that both strengthen existing business lines and add new skill sets to further diversify its consulting practice.Currently, the Company has five main business lines, ranging from bankruptcy/restructuring services to strategic corporate communications.FTI’s mix of businesses is designed to enable the Company to produce a more stable stream of earnings than many consulting companies, as its bankruptcy/restructuring services can flourish during difficult economic conditions, while its pro-cyclical operations may thrive during more robust economic times. During the quarter, FTI reported first quarter earnings that were below the expectations of Wall Street analysts.A number of factors influenced the results, but the overriding theme was that the Company was suffering from an economic climate that was not weak enough to allow the bankruptcy/restructuring operations to thrive nor strong enough to drive the more pro-cyclical businesses higher.The weak earnings report caused the stock price to decline largely due to the concern that, if the current economic muddle-through malaise continues, FTI’s earnings weakness may linger into future quarters.We believe the current stock price discounts a negative outlook and any improvement in the financial results will likely result in a higher stock price.Given the Company’s varied business lines, an earnings improvement could be fueled by an increase in consulting work driven by an improving economy or by a global recession that would help the counter-cyclical bankruptcy consulting business.Additionally, we believe the lower stock price does not assume any benefit from additional acquisitions or share repurchases.Recently, the Company announced a sizable stock repurchase plan, which, if implemented, should benefit future earnings per share.In any case, we believe the positive long-term prospects for FTI remain very strong. % of Net Greenspring Fund Assets Top 10 Holdings as of 6/30/12 PartnerRe, Ltd. 5.1% Alcatel-Lucent, Inc. 2.875%, 6/15/25 Convertible Bonds 4.2% CA, Inc. 3.9% CCH II LLC13.500%, 11/30/16 3.4% Cisco Systems, Inc. 3.3% j2 Global, Inc. 3.1% FTI Consulting, Inc. 3.0% Republic Services, Inc. 2.7% RadioShack Corp. 2.500%, 8/1/13 – 144A Convertible Bonds 2.7% Rosetta Resources, Inc. 9.500%, 4/15/18 2.7% Cisco Systems, Inc. Cisco Systems, Inc., the global networking equipment bellwether, fell precipitously in early May, after the Company lowered its quarterly earnings guidance during its fiscal third-quarter earnings conference call.Cisco’s management was one of the first management teams in the market to sound the alarm on rapidly deteriorating European demand amidst the European debt crisis. 2 Greenspring Fund, Incorporated Greenspring Fund Portfolio Allocation as of June 30, 2012 Following the initial sell-off, Cisco performed solidly, but not nearly enough to offset the earlier drop. Despite the headwinds caused by a European recession, the Company’s turnaround efforts and capital deployment should continue to create long-term value.A leaner, more focused sales force is taking share from smaller competitors, while cost reductions and a more streamlined mix of products continue to drive better profit margins.With over 32 billion dollars in net cash on the balance sheet and annual free cash flow generation in excess of 10 billion dollars, management has extraordinary financial flexibility.Cisco raised its dividend by 33% in April, and the Company continues to buy back substantial amounts of stock in the market.While global growth challenges will always affect a company the size of Cisco, we continue to believe that it is positioned better than most to control its own destiny and increase shareholder value despite a murky economic environment. Rosetta Resources, Inc. Rosetta Resources develops oil and natural gas properties in North America, primarily in the Eagle Ford region of South Texas.With nearly 50% of its production derived from oil and natural gas liquids (NGLs), the stock fell in concert with the falling prices of these commodities.Crude oil prices fell nearly 20% during the quarter due to continued signs of global economic weakness, and NGL pricing also fell substantially, largely due to the supply glut created by accelerated liquids-rich drilling in North America.Ethane, the second largest byproduct of natural gas liquids, has been hit particularly hard as increased supply has overwhelmed demand by industrial customers who convert it to ethylene used in plastics.Some of this price weakness appears temporary, as a lack of storage and export infrastructure limits the ability to export ethane despite international ethane prices far exceeding North American levels.As midstream capacity increases, international business should rise, helping to stabilize the price.Despite the lower crude and NGL prices, Rosetta’s drilling activities have remained exceptionally profitable, and its strong balance sheet and cash flow are sufficient to internally fund its drilling plans for years to come.In addition, Rosetta continues to test its substantial acreage position in the Southern Alberta Bakken oil play in Northern Montana.We believe the current stock price does not adequately reflect the long-term potential of Rosetta’s Eagle Ford drilling inventory or its Alberta Bakken acreage. INVESTMENT STRATEGY In the fixed income side of the portfolio, we continue to perform company-specific credit analysis and try to limit our purchases to those bonds where we see clear pathways to debt repayment, regardless of economic or capital market conditions.This careful process allows us to identify mispriced bonds and potentially capture higher yields withoutassuming undue capital risk.We remain committedto buying shorter-term, higher-yielding bonds because they provide two substantial benefits.First, by only looking out a relatively short period of time, we can be more confident in our cash flow analysis.Second, we are able to better insulate the portfolio against the negative volatility created by rising interest rates. In the current uncertain and volatile investment environment, the Fund’s fixed income investments have provided steady returns, which have helped smooth out 3 Greenspring Fund, Incorporated the more volatile returns of the equity portfolio.During the quarter, new positions were established in bonds of Frontier Oil, Hanesbrands, Inc., Gannett Co., Scotts Miracle-Gro, Newpark Resources and Cogent Communications.Positions were closed in Rite Aid Corp., NewMarket Corp. and Integra LifeSciences. Regarding equity investments, we believe it is more important than ever to focus on companies that are in the enviable position of being able to guide their own destinies by using internally generated free cash flow to carry out their strategies, enabling them to create shareholder value without undue reliance on strong global economic growth or unpredictable capital markets.Indeed, many companies in the Greenspring Fund’s portfolio are executing their business plans well in this challenging economic environment and deploying cash flows through accretive acquisitions, stock repurchases, and/or growing dividends.Despite these positive developments, broad investor risk aversion can negatively affect nearly all stock prices in the short run.Ourexperience has taughtus to takeadvantage ofmarket volatility, by selectively addingto existing holdings and/or initiating new positions at attractive valuations. During the quarter, additional purchases of existing common stock holdings were made in FTI Consulting, NTELOS Holdings, Republic Services, Suncor Energy, j2 Global, Inc. and Newpark Resources.New positions were established in GeoEye, Inc. and MYR Group.The Fund closed its position in Solutia, Inc. and Global Indemnity. All of us at the Greenspring Fund remain steadfast in our commitment to the investment principles that have generated strong long-term returns for our shareholders over many years and multiple market cycles.We remain focused on the long-term market landscape and are actively searching for risk-averse investment opportunities duringthese uncertain times.We hope you enjoy the rest of the summer and look forward to reporting improved results for the Greenspring Fund in the fall. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer **Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the financial Highlights section of this Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Mutual fund investing involves risk.Principal loss is possible.Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security.Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. Free cash flow measures the cash generating capability of a company by adding certain non-cash charges (e.g. depreciation and amortization) to earnings and subtracting recurring capital expendituresCash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Distributed by Quasar Distributors, LLC 4 Greenspring Fund, Incorporated EXPENSE EXAMPLE For the Six Months Ended June 30, 2012 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/2012 – 6/30/2012). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 1/1/2012 – 1/1/2012 6/30/2012 6/30/2012* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.93%, multiplied by the average account value over the period multiplied by 182/366 (to reflect the one-half year period). 5 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 47.0% Business Software and Services: 3.9% CA, Inc. $ Commercial Banks & Thrifts: 3.2% American National Bankshares, Inc. BCSB Bancorp, Inc.* Cardinal Financial Corp. Chicopee Bancorp, Inc.* ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Hampden Bancorp, Inc. Heritage Financial Group, Inc. Middleburg Financial Corp. OceanFirst Financial Corp. OmniAmerican Bancorp, Inc.* Shore Bancshares, Inc. Southern National Bancorp of Virginia º Westfield Financial, Inc. Communications Equipment: 5.3% Cisco Systems, Inc. Harmonic, Inc.* Construction & Engineering: 5.1% EMCOR Group, Inc. MasTec, Inc.* Michael Baker Corp.* º MYR Group, Inc.* Consumer Goods: 0.5% Hanesbrands, Inc.* Electrical Equipment and Instruments: 0.4% Emerson Electric Co. GSI Group, Inc.* # Healthcare: 1.1% BioScrip, Inc.* Insurance: 7.5% Assurant, Inc. PartnerRe, Ltd.# Internet Software & Services: 3.1% j2 Global, Inc. Machinery: 0.1% Pentair, Inc. Management Consulting: 3.0% FTI Consulting, Inc.* Oil & Gas Equipment & Services: 0.3% Newpark Resources, Inc.* Oil & Gas Exploration & Production: 5.1% ConocoPhillips Energen Corp. EOG Resources, Inc. GMX Resources, Inc.* Phillips 66 Rosetta Resources, Inc.* Suncor Energy, Inc.# Satellite Imagery Services: 0.1% GeoEye, Inc.* Semiconductors & Semiconductor Equipment: 1.7% ON Semiconductor Corp.* Rudolph Technologies, Inc.* Telecommunications: 0.9% Lumos Networks Corp. NTELOS Holdings Corp. Truck Dealerships: 1.0% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* Utilities: 2.0% PPL Corp. Waste Management Services: 2.7% Republic Services, Inc. TOTAL COMMON STOCKS (cost $302,333,117) The accompanying notes are an integral part of these financial statements. 6 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) (Con’t) Principal Value CONVERTIBLE BONDS: 17.6% Communications Equipment Manufacturing: 4.2% $ Alcatel-Lucent, Inc., 2.875%, 6/15/25 $ Educational: 2.5% School Specialty, Inc., 3.750%, 11/30/26 Entertainment: 1.1% Live Nation Entertainment, Inc., 2.875%, 7/15/27 Financial Services: 1.7% Euronet Worldwide, Inc., 3.500%, 10/15/25 Internet Software & Services: 0.8% Digital River, Inc., 2.000%, 11/1/30 Medical Equipment: 1.4% Hologic, Inc., 2.000%, 12/15/37 Oil & Gas Equipment & Services: 0.1% Newpark Resources, Inc., 4.000%, 10/1/17 Oil & Gas Exploration & Production: 0.0% GMX Resources, Inc., 4.500%, 5/1/15 Retail Stores: 2.7% RadioShack Corp., 2.500%, 8/1/13 – 144A Semiconductors & Semiconductor Equipment: 2.5% Advanced Micro Devices, Inc., 5.750%, 8/15/12 Rambus, Inc., 5.000%, 6/15/14 Telecommunications: 0.1% Cogent Communications Group, Inc., 1.000%, 6/15/27 Transportation Equipment Manufacturing: 0.5% The Greenbrier Companies, Inc., 2.375%, 5/15/26 TOTAL CONVERTIBLE BONDS (cost $127,944,749) CORPORATE BONDS: 31.3% Automotive Parts: 0.6% TRW Automotive, Inc., 8.875%, 12/1/17 – 144A Construction & Engineering: 1.9% MasTec, Inc., 7.625%, 2/1/17 Consumer Goods: 3.9% Hanesbrands, Inc., 4.113%, 12/15/14 Hanesbrands, Inc., 8.000%, 12/15/16 The Scotts Miracle-Gro Co., 7.250%, 1/15/18 TreeHouse Foods, Inc., 7.750%, 3/1/18 Electrical Equipment and Instruments: 1.2% Wesco Distribution, Inc., 7.500%, 10/15/17 Entertainment: 2.2% Ticketmaster Entertainment, Inc., 10.750%, 8/1/16 Environmental Services: 0.9% Clean Harbors, Inc., 7.625%, 8/15/16 Healthcare: 1.5% BioScrip, Inc., 10.250%, 10/1/15 Oil & Gas Exploration & Production: 10.5% Bill Barrett Corp., 9.875%, 7/15/16 McMoRan Exploration Co., 11.875%, 11/15/14 PetroQuest Energy, Inc., 10.000%, 9/1/17 Quicksilver Resources, Inc., 8.250%, 8/1/15 Quicksilver Resources, Inc., 7.125%, 4/1/16 Range Resources Corp., 7.500%, 10/1/17 Rosetta Resources, Inc., 9.500%, 4/15/18 Sandridge Energy, Inc., 4.093%, 4/1/14 Stone Energy Corp., 6.750%, 12/15/14 Oil & Gas Refining & Marketing: 0.5% Frontier Oil Corp., 8.500%, 9/15/16 Publishing: 0.1% Gannett Co, Inc., 9.375%, 11/15/17 Pulp & Paper: 0.8% Resolute Forest Products, Inc., 10.250%, 10/15/18 Real Estate: 0.6% General Growth Properties, Inc., 7.200%, 9/15/12 Telecommunications: 3.4% CCH II LLC, 13.500%, 11/30/16 The accompanying notes are an integral part of these financial statements. 7 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) (Con’t) Principal Value CORPORATE BONDS: 31.3% (Con’t) Transportation Equipment Manufacturing: 0.4% $ Westinghouse Air Brake Technologies Corp., 6.875%, 7/31/13 $ Wood Product Manufacturing: 2.8% Leucadia National Corp., 7.000%, 8/15/13 Leucadia National Corp., 7.750%, 8/15/13 TOTAL CORPORATE BONDS (cost $224,608,158) Shares SHORT-TERM INVESTMENT: 3.2% Money Market Instrument^ AIM Liquid Assets, 0.150% (cost $23,149,743) $ TOTAL INVESTMENTS IN SECURITIES (cost $678,035,767): 99.1% Other Assets and Liabilities: 0.9% NET ASSETS: 100.0% $ * Non-income producing security. º Investment in affiliated security (note 5). # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” These securities have been deemed to be liquid by the Fund’s adviser under the supervision of the Board of Directors. As of June 30, 2012, the value of these investments was $23,708,238, or 3.3% of total net assets. ^ Rate shown is the 7-day effective yield at June 30, 2012. The accompanying notes are an integral part of these financial statements. 8 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 (Unaudited) ASSETS Investments in securities, at value (cost $678,035,767) $ Receivables: Securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to affiliate (Note 5) Securities purchased Fund shares redeemed Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Accumulated net investment gain Undistributed net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2012 (Unaudited) INVESTMENT INCOME Income Interest $ Dividends (net of foreign withholding taxes of $8,262) Total income Expenses Advisory fees (Note 5) Transfer agent fees (Note 6) Administration fees Fund accounting fees Administration fees – Corbyn (Note 5) Reports to shareholders Custody fees Blue sky fees Miscellaneous fees Directors fees Legal fees Audit fees Insurance fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2012# December 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)+ ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period End of period (including accumulated net investment gain/(loss) of $3,285,744 and ($7,066,957), respectively) $ $ (a)A summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2012# December 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed+ ) Net decrease ) $ ) ) $ ) #Unaudited. +Net of redemption fees of $27,493 and $74,850, respectively. The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Six Months Ended June 30, Year Ended December 31, 2012# Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — ) Total distributions — ) Paid-in capital from redemption fees (Note 1) —
